DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 
Priority
Priority under provisional US applications 62/747,147, filed 10/18/2018, 62/750,822, filed 10/26/2018, and 62/827,112, filed 03/31/2019, is acknowledged.

Response to Arguments
Applicant’s arguments, see Pg. 6, filed 07/11/2022, with respect to the objection to  have been fully considered and are persuasive. 
The Examiner thanks the Applicant for providing a marked-up copy of the amended claims. Accordingly, the objection to the claims has been withdrawn. 
Applicant’s arguments, see Pg. 6, filed 07/11/2022, with respect to the 35 USC 112(b) rejection of claim 9 have been fully considered and are persuasive.
The amendments to claim 9 render the 35 USC 112(b) rejection moot by removing reference to “the certain truck”. Accordingly, the 35 USC 112(b) rejection of claim 9 has been withdrawn. 
Applicant’s arguments, see Pgs. 6-8, filed 07/11/2022, with respect to the 35 USC 103 rejection of independent claims 1, 18, and 19 have been fully considered and are partially persuasive.  
Applicant argues that Lesher and Neubecker teach away from the feature “determining, by the truck, how to drive during the truck platooning without communicating with any other truck of the set”. The Examiner respectfully disagrees. Referring to paragraph [00956] of the instant application, it is disclosed that “There may be provided a system and method of V2V communication-less based platooning in which the platooning is not based solely on V2V communication – and in which the following trucks do not blindly follow the leading truck – based solely on commands (conveyed by the V2V communication).” Thus, it is evident from this citation that while the platooning is not based solely on V2V communication, the platooning could still potentially rely upon some commands conveyed by V2V communication. This is supported elsewhere in the specification in paragraph [0026]: “The method may include receiving commands conveyed over vehicle to vehicle communication, wherein the commands may be for determining driving of trucks while engaged in the truck platooning.” Therefore, under broadest reasonable interpretation of the claim language, Lesher and Neubecker need only provide an instance of determination, by the truck, of how to drive during the truck platooning without communicating with any other truck of the set. The Examiner notes that the claim language does not specify that communication with any other truck of the set must not occur for the entirety of platooning; as claimed, at least a singular instance of such a communication-less determination is required. Neubecker provides such a teaching in paragraphs [0022] and [0032] where it is disclosed that information obtained from the sensors and radar of the host vehicle may be used to maintain an intervehicular distance behind a platooning vehicle. The information gathered by the sensors/radar belongs to the host vehicle and thus amounts to a determination of how to drive during the truck platooning without communicating with any other truck of the set. While Neubecker does disclose ([0032]) that it is possible to augment this determination using substitute sensor data from other vehicles, such an implementation is merely optional and is considered to be an alternative or additional embodiment.
Applicant further argues that Lesher and Neubecker fail to teach or suggest the newly-amended limitation “determining, based on a complexity of the engagement, whether the engagement is to be done autonomously or under a control of a human driver” of independent claims 18 and 19. The Examiner is in agreement with Applicant’s argument, as Lesher and Neubecker do not provide such a teaching. However, as such a limitation is not present in a previously-examined claim set, the Examiner notes that further search and consideration is required.
Applicant even further argues that Stenneth fails to teach or suggest that the “determining of whether to engage comprises sensing that a driver of the truck is tired or stressed and determining to engage as a following truck and to autonomously drive the truck during the truck platooning”. The Examiner respectfully disagrees, and notes that while Stenneth does teach a determination to remove a truck from a platoon, such a teaching also implies the inverse: a determination to continue participation in platooning. Referring to paragraph [0051] of Stenneth, it is disclosed that  "A vehicle or platoon server may optionally determine, based on driver behavior (e.g., a driver is too drowsy as determined from driver monitoring sensors) information and vehicle status, that it is no longer safe to remain in a platoon. In such a situation, a message may be broadcast to all vehicles in the platoon and to the platoon matching exchange at the platoon server. The remaining vehicles of the platoon may then make course corrections to enable the departing vehicle safe passage from the platoon." While the above citation is directed towards the departure of the vehicle from the platoon, one of ordinary skill in the art would recognize that, if the driver is not determined to be too drowsy as determined from driver monitoring sensors, the vehicle would determine that it is therefore safe to remain in the platoon (and would accordingly determine to continue platooning). Thus, the citation above suggests that the driver monitoring sensors can detect that a driver is drowsy (but not too drowsy) and determine to remain in the platoon. The vehicles of Stenneth are known to be autonomous ([0049]) and the example provided by at least FIG. 5 demonstrates that the vehicle is capable of engaging as a following vehicle. Accordingly, the Examiner asserts that Stenneth does teach or suggest that the “determining of whether to engage comprises sensing that a driver of the truck is tired or stressed and determining to engage as a following truck and to autonomously drive the truck during the truck platooning”.
Accordingly, the 35 USC 103 rejection of independent claim 1 is upheld and the 35 USC 103 rejection of independent claims 18 and 19 has been withdrawn. However, upon further search and consideration, a new rejection of independent claims 18 and 19 is made under Lesher, Neubecker, and Asakura.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claims 1 and 18, “monitoring, by a truck monitor of a truck, an environment of the truck” and in claim 19, “a truck monitor of a truck, the truck monitor is configured to: monitor an environment of the truck”
Support for the truck monitor is found in the specification in at least paragraphs [0048]-[0049], which disclose the actions performed by the truck monitor and that the truck monitor may include a processor and a memory unit, as well as one or more sensors/receiving information from one or more sensors. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 10-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher et al. (US 2018/0188746 A1), hereinafter Lesher, in view of Neubecker et al. (US 2019/0073908 A1), hereinafter Neubecker.

Regarding claim 1, Lesher teaches a method for truck platooning, the method comprising:
monitoring, by a truck monitor of a truck, an environment of the truck to provide monitoring results;
Lesher teaches ([0043]): "In addition to the above, the electronic control systems 12, 12' of each vehicle 10, 20 operates to perform various vehicle-to-(single)vehicle (V2V Unicast) communication…" Lesher further teaches ([0044]): "Rather, operationally, each communication-capable vehicle sends the needed information by a broadcast to every other communication-capable vehicle within range, and the receiving vehicle(s) decided if they want to process the received message." Lesher even further teaches ([0090]): "In accordance with the first embodiment, each vehicle queries via the V2V Unicast communication protocol the immediately forward vehicle for receiving its safety and/or efficiency criteria rating..." Thus, the electronic control systems of each vehicle monitor the environment of each vehicle for communications which provide safety and/or efficiency criteria rating (i.e., monitoring results).
determining, based on the monitoring results, whether to engage in truck platooning with a set of at least one other truck;
Lesher teaches ([0090]): "In accordance with the first embodiment, each vehicle queries via the V2V Unicast communication protocol the immediately forward vehicle for receiving its safety and/or efficiency criteria rating..." Lesher further teaches ([0092]): "In accordance with the selective platoon joining algorithm of this example embodiment then, a comparison by the third vehicle 514 of its safety and/or efficiency criteria rating (30) against the safety and/or efficiency criteria rating (25) of the second vehicle 512 yields a result of 5 units, which is less than the predetermined maximum threshold difference of 25 units. Therefore, in the embodiment, the third vehicle 514 determines to join the platoon E thereby forming the merged platoon G..."
engaging the truck platooning following determination to engage in the truck platooning;
Lesher teaches ([0092]): "In accordance with the selective platoon joining algorithm of this example embodiment then, a comparison by the third vehicle 514 of its safety and/or efficiency criteria rating (30) against the safety and/or efficiency criteria rating (25) of the second vehicle 512 yields a result of 5 units, which is less than the predetermined maximum threshold difference of 25 units. Therefore, in the embodiment, the third vehicle 514 determines to join the platoon E thereby forming the merged platoon G..."
However, Lesher does not outright teach at least partially autonomously driving the truck based on the monitoring results, nor determining, by the truck, how to drive during the truck platooning without communicating with any other truck of the set. Neubecker teaches cooperative vehicle operation, comprising:
wherein the engaging comprises at least partially autonomously driving the truck based on the monitoring results;
Neubecker teaches ([0014]): "FIG. 1 is a diagram of a vehicle information system 100 that includes a vehicle 110 operable in autonomous ("autonomous" by itself in this disclosure means "fully autonomous") and occupant piloted (also referred to as non-autonomous) mode in accordance with disclosed implementations." Neubecker further teaches ([0010]): "The first vehicle can request and receive permission to platoon by communicating with the second vehicle via vehicle-to-vehicle communications."
and determining, by the truck, how to drive during the truck platooning without communicating with any other truck of the set.
Neubecker teaches ([0032]): "Platooning is a piloting maneuver wherein vehicle 110 maintains a distance "d" behind a second vehicle 402 while both vehicle 110 and second vehicle 402 are traveling on a roadway… While platooning, a vehicle 110 can use sensor 116 data to determine the distance between vehicle 110 and second vehicle 402..." Neubecker further teaches ([0022]): "The distance(s) provided by the radar and/or other sensors 116 and/or the geographical coordinates provided by the GPS sensor may be used by the computing device 115 to operate the vehicle 110 autonomously or semi-autonomously."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher to incorporate the teachings of Neubecker to provide at least partially autonomously driving the truck based on the monitoring results and determining, by the truck, how to drive during the truck platooning without communicating with any other truck of the set. It would be highly beneficial to incorporate the teachings of Neubecker, as doing so advantageously allows for at least partial autonomous driving during platooning. The advantages of autonomous driving are many-fold; as examples, the driver's attention is freed to be spent elsewhere. Further, applying autonomous driving to platooning is beneficial as the autonomous driving system may be integrated with various sensors capable of detecting intervehicular distances and vehicle positions, as recognized by Neubecker ([0022]). These sensors continually provide the autonomous driving system with environmental information, which allows the autonomous driving system to more safely control the vehicle.

Regarding claim 2, Lesher and Neubecker teach the aforementioned limitations of claim 1. Lesher further teaches:
determining, based at least on the monitoring results, whether to disengage the truck platooning.
Lesher teaches ([0090]): "In accordance with the first embodiment, each vehicle queries via the V2V Unicast communication protocol the immediately forward vehicle for receiving its safety and/or efficiency criteria rating..." Lesher further teaches ([0084]): "Some of the platooning permutation decisions are represented in the Table II above and include, for example, the fourth vehicle 440 dropping off from the platoon D leaving a sub-platoon O (permutation 3) comprising the first 410, second 420, and third vehicles 430 when the fourth vehicle 440 determines that the safety and efficiency values of the sub-platoon comprising the first 410, second 420, and third vehicles 430 is greater than the combined safety and efficiency values of the original platoon of all four vehicles 410-440 together with the fourth 440 vehicle alone."

Regarding claim 3, Lesher and Neubecker teach the aforementioned limitations of claim 2. Lesher further teaches:
at least one of the determining of whether to engage and whether to disengage is based on a risk level associated with the truck platooning.
Lesher teaches ([0084]): "Some of the platooning permutation decisions are represented in the Table II above and include, for example, the fourth vehicle 440 dropping off from the platoon D leaving a sub-platoon O (permutation 3) comprising the first 410, second 420, and third vehicles 430 when the fourth vehicle 440 determines that the safety and efficiency values of the sub-platoon comprising the first 410, second 420, and third vehicles 430 is greater than the combined safety and efficiency values of the original platoon of all four vehicles 410-440 together with the fourth 440 vehicle alone."

Regarding claim 4, Lesher and Neubecker teach the aforementioned limitations of claim 2. Lesher further teaches:
at least one of the determining of whether to engage and whether to disengage is based on a comparison between a tradeoff between at least one benefit of the truck platooning and downfalls of the truck platooning .
Lesher teaches ([0091]): "For example, in order to quantitatively illustrate this embodiment and with reference to the Table II above, the lead vehicle 510 of the initial platoon E might have an overall safety and/or efficiency criteria rating of 15, the second vehicle 520 of the initial platoon E might have an overall safety and/or efficiency criteria rating of 25, the third vehicle 514 of the initial platoon F might have an overall safety and/or efficiency criteria rating of 30, and the trailing vehicle 516 of the initial platoon F might have an overall safety and/or efficiency criteria rating of 35. In addition, the predetermined threshold maximum difference between the compared safety and/or efficiency criteria rating might be, for example, selected to be 25 units." Lesher further teaches ([0092]): "In accordance with the selective platoon joining algorithm of this example embodiment then, a comparison by the third vehicle 514 of its safety and/or efficiency criteria rating (30) against the safety and/or efficiency criteria rating (25) of the second vehicle 512 yields a result of 5 units, which is less than the predetermined maximum threshold difference of 25 units. Therefore, in the embodiment, the third vehicle 514 determines to join the platoon E thereby forming the merged platoon G instead of continuing to lag the vehicles 510, 512 of the leading platoon E."

Regarding claim 5, Lesher and Neubecker teach the aforementioned limitations of claim 2. Lesher further teaches:
at least one of the determining of whether to engage and whether to disengage is based on an assessment of a risk level associated with the truck platooning.
Lesher teaches ([0084]): "Some of the platooning permutation decisions are represented in the Table II above and include, for example, the fourth vehicle 440 dropping off from the platoon D leaving a sub-platoon O (permutation 3) comprising the first 410, second 420, and third vehicles 430 when the fourth vehicle 440 determines that the safety and efficiency values of the sub-platoon comprising the first 410, second 420, and third vehicles 430 is greater than the combined safety and efficiency values of the original platoon of all four vehicles 410-440 together with the fourth 440 vehicle alone."

Regarding claim 10, Lesher and Neubecker teach the aforementioned limitations of claim 2. Lesher further teaches:
the engaging of the truck platooning comprises engaging as a leading truck.
Lesher teaches ([0081]): "However, in the example embodiment and for the same illustration purposes, a comparison by the third vehicle 430 of its safety and/or efficiency criteria rating (70 against the safety and/or efficiency criteria rating (25) of the second vehicle 420 yields a result of 45 units, which is more than the predetermined threshold maximum difference of 25 units. In this case, the third vehicle determines to split from the platoon D thereby becoming the leader of a new sub-platoon D_2..."

Regarding claim 11, Lesher and Neubecker teach the aforementioned limitations of claim 2. Lesher further teaches:
the determining of whether to disengage is based on whether the driving during the truck platooning was more aggressive than when the truck drove independently outside the truck platooning.
Lesher teaches ([0084]): "Some of the platooning permutation decisions are represented in the Table II above and include, for example, the fourth vehicle 440 dropping off from the platoon D leaving a sub-platoon O (permutation 3) comprising the first 410, second 420, and third vehicles 430 when the fourth vehicle 440 determines that the safety and efficiency values of the sub-platoon comprising the first 410, second 420, and third vehicles 430 is greater than the combined safety and efficiency values of the original platoon of all four vehicles 410-440 together with the fourth 440 vehicle alone." Thus, the fourth vehicle 440 chooses to disengage after determining that the driving during the truck platooning with vehicles 410, 420, and 430 results in a greater combined safety and efficiency value compared to the fourth vehicle 440 traveling alone. Lesher further teaches ([0057]): "As noted above, each vehicle queries the immediately forward vehicle for receiving its safety and/or efficiency criteria rating. In accordance with the example embodiment, a ranking or rating is developed for each platooning-approved driver... Inputs to the ranking system may include one or more values such as: citations against the driver, accidents..." Lesher even further teaches ([0058]): "In the example embodiment, Platooning Driver Ranking is defined as: Ranking=(n1*weighting1)+(n2*weighting2)+" Further, paragraphs [0059]-[0061] indicate that citations and accidents are among the values considered. Thus, a higher score can indicate a greater level of citations against the driver or accidents (i.e., characteristics of aggressive driving).

Regarding claim 17, Lesher and Neubecker teach the aforementioned limitations of claim 1. However, Lesher does not outright teach dynamically determining an amount of control of the vehicle during the at least partially autonomous driving of the truck. Neubecker further teaches:
dynamically determining an amount of control of the vehicle during the at least partially autonomously driving of the truck.
Neubecker teaches ([0014]): "Vehicle 110 also includes one or more computing devices 115 for performing computations for piloting the vehicle 110 during autonomous operation." Neubecker further teaches ([0015]): "For example, the computing device 115 may include programming to operate one or more of vehicle brakes, propulsion... steering, climate control, interior and/or exterior lights, etc., as well as to determine whether and when the computing device 115, as opposed to a human operator, is to control such operations."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher and Neubecker to further incorporate the teachings of Neubecker to provide dynamically determining an amount of control of the vehicle during the at least partially autonomous driving of the truck. Further incorporating the teachings of Neubecker would be advantageous, as doing so allows for allocation of control for autonomous or semi-autonomous driving. For instance, the arrangement of Neubecker beneficially allows for a determination of whether a computing device of the vehicle or a human operator is to perform a certain operation. This would be particularly advantageous in semi-autonomous vehicle applications, where certain aspects of control might be handled by a computer and other aspects handled by a human driver.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher and Neubecker in view of Sujan et al. (US 2020/0027355 A1), hereinafter Sujan.

Regarding claim 6, Lesher and Neubecker teach the aforementioned limitations of claim 2. However, neither Lesher nor Neubecker outright teach that at least one of the determining of whether to engage and whether to disengage is based on an assessment of a risk level associated with at least one of a grip level of a road, a slipperiness of the road, or one or more weather conditions. Sujan teaches a platoon system for vehicles, comprising:
at least one of the determining of whether to engage and whether to disengage is based on an assessment of a risk level associated with at least one of a grip level of a road, a slipperiness of the road, or one or more weather conditions.
Sujan teaches ([0067]): "The deserter 246 can always independently disengage from the initial platoon 250 based on any number of conditions being satisfied." Sujan further teaches ([0069]): "In some embodiments, the deserter 246 disengages from the initial platoon 250 if: the weather quality is below a pre-specified threshold (e.g., rain, snow, slippery roads) because, for example, radar may not work well; the terrain is too hilly/rough and the vehicles are dissimilar enough in performance that the overall performance of all vehicles is affected..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher and Neubecker to incorporate the teachings of Sujan to provide that at least one of the determining of whether to engage and whether to disengage is based on an assessment of a risk level associated with at least one of a grip level of a road, a slipperiness of the road, or one or more weather conditions. It would be beneficial to incorporate the teachings of Sujan, as poor weather quality may result in lesser performance of a vehicle's radar, as recognized by Sujan ([0069]). Disengaging from the platoon in such a scenario is particularly advantageous, as the radar of Sujan is used in determining separation distances from vehicles in front (FIG. 5) and reduced performance of the radar could result in inaccurately determined separation distances.

Regarding claim 16, Lesher and Neubecker teach the aforementioned limitations of claim 2. However, neither Lesher nor Neubecker outright teach that the determining of whether to disengage is based on at least one of an amount of changes in a number of members of a platoon formed by the truck platooning or a rate of location exchanges between trucks of the platoon during the truck platooning. Sujan teaches a platoon system for vehicles, comprising:
the determining of whether to disengage is based on at least one of an amount of changes in a number of members of a platoon formed by the truck platooning or a rate of location exchanges between trucks of the platoon during the truck platooning .
Sujan teaches ([0076]): "The platoon split fourth step 282 is shown in FIG. 14 and includes determining that the deserter 246 has left from a position that is not the leader or the end of the platoon rank order at step 398 and a leading section is identified ahead of the vacated position of the deserter 246 and a lagging section is identified behind the vacated position of the deserter 246. At step 402, the lagging section accelerates to catch up to the leading section if allowed within the speed limit of the roadway 254 and not inhibited by the platoon control system 52. Additionally, if a second platoon is identified and is more advantageous, the lagging section may choose to join the second platoon and leave the initial platoon 250."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher and Neubecker to incorporate the teachings of Sujan to provide that the determining of whether to disengage is based on at least one of an amount of changes in a number of members of a platoon formed by the truck platooning or a rate of location exchanges between trucks of the platoon during the truck platooning. Incorporating the teachings of Sujan would be advantageous, as the implementation of Sujan allows for the determination to disengage from the original platoon and join a more advantageous platoon when it is determined that there has been a change in a number of members of the original platoon, as recognized by Sujan ([0076]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher and Neubecker in view of Laubinger et al. (US 2017/0344023 A1), hereinafter Laubinger.

Regarding claim 7, Lesher and Neubecker teach the aforementioned limitations of claim 2. However, neither Lesher nor Neubecker outright teach at least one of determining whether to engage and whether to disengage based on an assessment of a risk level imposed by an entrance of a vehicle between members of a convoy. Laubinger teaches a platoon controller state machine, comprising:
at least one of the determining of whether to engage and whether to disengage is based on an assessment of a risk level imposed by an entrance of a vehicle between members of a convoy.
Laubinger teaches ([0196]): "Cut-in monitor 3857 is configured to detect the presence of a cut-in vehicle between the lead and trailing vehicles. In general, a platoon would not be permitted to begin if a vehicle is present in-lane between the platoon partners… However, the cut-in check provides an extra level of safety since it prevents the system from being deemed ready if a vehicle is detected in-line between the designated platoon partners. The cut-in check is even more important during active platoon control where the detection of a cut-in vehicle may trigger a transition to the dissolve state." Laubinger further teaches ([0197]): "It is noted that with Level 1 platooning the driver is actively involved in vehicle control (such as steering) even though torque request and braking may be controlled automatically to maintain the desired gap. It is expected that in many instances the driver will be able to identify instances where a cut-in is likely and react appropriately. For example, a driver may observe a vehicle in another lane whose actions suggest that they want to cut-in between the platoon partners (e.g., try to take a rapidly approaching exit). This can be a particularly dangerous situation when a car tries to cut in between two trucks that are platooning with a small gap therebetween." Thus, it is known that a cut-in vehicle presents a safety concern; the determination to not begin platooning or to dissolve the platoon is a response to this known level of risk.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher and Neubecker to incorporate the teachings of Laubinger to provide at least one of determining whether to engage and whether to disengage based on an assessment of a risk level imposed by an entrance of a vehicle between members of a convoy. Incorporating the teachings of Laubinger would be advantageous, as such an arrangement would dissolve platoon control when a vehicle attempts to cut in between two platooning vehicles. As recognized by Laubinger ([00197]), such as scenario can be identified as dangerous, preventing the formation of a platoon in such a scenario.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher and Neubecker in view of Stenneth et al. (US 2017/0293296 A1), hereinafter Stenneth.

Regarding claim 8, Lesher and Neubecker teach the aforementioned limitations of claim 2. However, neither Lesher nor Neubecker outright teach that the determining of whether to engage comprises sensing that a driver of the truck is tired or stressed and determining to engage as a following truck and to autonomously drive the truck during the truck platooning. Stenneth teaches a method, apparatus, and computer program product for grouping vehicles into a platoon, comprising:
the determining of whether to engage comprises sensing that a driver of the truck is tired or stressed and determining to engage as a following truck and to autonomously drive the truck during the truck platooning.
Stenneth teaches ([0051]): " A vehicle or platoon server may optionally determine, based on driver behavior (e.g., a driver is too drowsy as determined form driver monitoring sensors) information and vehicle status, that it is no longer safe to remain in a platoon. In such a situation, a message may be broadcast to all vehicles in the platoon and to the platoon matching exchange at the platoon server. The remaining vehicles of the platoon may then make course corrections to enable the departing vehicle safe passage from the platoon." Thus, the vehicle of Stenneth is capable of determining that a driver is too drowsy. It then follows that the vehicle of Stenneth would need to be capable of determining whether or not the driver is drowsy (and how drowsy the driver is) before a determination that the driver is too drowsy can be made. Thus, if a driver is found to be drowsy, but not too drowsy, the vehicle would remain engaged as a following vehicle in the platoon. The vehicles of Stenneth are known to be autonomous ([0049]) and the example provided by at least FIG. 5 demonstrates that the vehicle is capable of engaging as a following vehicle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher and Neubecker to incorporate the teachings of Stenneth to provide that the determining of whether to engage comprises sensing that a driver of the truck is tired or stressed and determining to engage as a following truck and to autonomously drive the truck during the truck platooning. Incorporating the teachings of Stenneth would be advantageous, as doing so would allow for the removal of potentially dangerous drivers (e.g., drivers too drowsy to driver) from platoons, as recognized by Stenneth ([0051]) while allowing drivers which are not too drowsy to remain in the platoon. This ultimately serves to keep drivers safe and reduce potential harm to the vehicles of the platoon (as well as other vehicles on the road).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher, Neubecker, and Stenneth in view of Kutila et al. (WO 2018/035145 A1), hereinafter Kutila.

Regarding claim 9, Lesher, Neubecker, and Stenneth teach the aforementioned limitations of claim 8. However, neither Lesher, Neubecker, nor Stenneth outright teach avoiding autonomously driving the truck when outside the truck platooning. Kutila teaches a method for changing the lead vehicle of a vehicle platoon, comprising:
avoiding autonomously driving the truck when outside the truck platooning.
Kutila teaches ([0042]): "An exemplary system operates to maximize use of autonomous mode for platooning vehicles..." Kutila further teaches ([0055]): "If the lead vehicle 604 transmits a RequestPlatoonLeader (lead driver request) 614 to every compatible driver on a list of compatible drivers in the platoon and receives a rejected field value in each respective Acknowledgement message 616, the lead vehicle 604 may disband the platoon by sending a message to each vehicle in the platoon to switch to manual driving mode." Thus, the originally autonomously-driven vehicles of the platoon are made to switch to manual driving mode outside of the platoon.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher, Neubecker, and Stenneth to incorporate the teachings of Kutila to provide avoiding autonomously driving the truck outside the platooning. Incorporating the teachings of Kutila would be advantageous, as autonomous platooning is known to potentially result in a monotonic driving environment where a driver may become drowsy or not pay attention to the driving task, as recognized by Kutila ([0027]). Thus, avoiding autonomously driving the vehicle outside of platooning by instructing each vehicle in the platoon to switch to manual driving mode improves the safety of the platooning vehicles by requiring that their respective drivers pay attention while autonomous platooning is no longer active.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher and Neubecker in view of Wendt et al. (US 2019/0139419 A1), hereinafter Wendt.

Regarding claim 12, Lesher and Neubecker teach the aforementioned limitations of claim 2. However, neither Lesher nor Neubecker outright teach that the engaging comprises engaging the platooning at a certain location, and then replacing, in a random manner, locations between the truck and at least one other truck of the set. Wendt teaches a method for forming and for coordinating at least one group of vehicles, comprising:
the engaging comprises engaging the platooning at a certain location, and then replacing, in a random manner, locations between the truck and at least one other truck of the set.
Wendt teaches ([0025]): "If a platoon vehicle exits from the center of the group of vehicles, the corresponding platoon vehicle checks out with the platoon coordination vehicle and leaves the group of vehicles, for example at an exit ramp. There are two possible procedures here. For example, the group of vehicles can divide into two groups of vehicles or re-form... As an alternative, the data of the platoon vehicle, after an outcoupling thereof, can be deleted by the platoon coordination vehicle, and the order of the platoon vehicles can be re-sorted. In this way, the group of vehicles can remain in existence, and following platoon vehicles can fill the resulting gap." Thus, the above teaching suggests that a vehicle which has engaged platooning in a certain order (i.e., at a certain location) can be re-sorted. Wendt further teaches ([0016]): "According to one further exemplary embodiment of the method, the arbitration of the coupling inquiries is carried out randomly by the at least one platoon coordination vehicle. If, during the arbitration, the inquiring potential platoon vehicles should have an identical distance from the inquired vehicle, further secondary parameters can be used to determine an order. This can be a size of a potential platoon vehicle or its speed, for example. Alternatively, the order can be determined randomly. In this way, a technically simple arbitration can be carried out."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher and Neubecker to incorporate the teachings of Wendt to provide that the engaging comprises engaging the platooning at a certain location, and then replacing, in a random manner, locations between the truck and at least one other truck of the set. Incorporating the teachings of Wendt would be advantageous, as the random determination of order can be performed with a technically simple arbitration, as recognized by Wendt ([0016]). One of ordinary skill in the art would recognize that such an arrangement would require less computing resources than one which utilizes a more complicated arbitration method.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher and Neubecker in view of Graves (US 9,953,533 B1).

Regarding claim 13, Lesher and Neubecker teach the aforementioned limitations of claim 1. However, neither Lesher nor Neubecker outright teach determining how to disengage from the platoon without communicating with any other truck of the set. Graves teaches a road hazard warning system applied to vehicle platoons, comprising:
determining how to disengage from the platoon without communicating with any other truck of the set.
Graves teaches (Col. 6 lines 1-13): "At block 120, the control module 54 calculates a minimum stopping distance, which includes any suitable driver reaction time buffer, of the second vehicle 50 relative to at least one of location of the hazard 16 and location of the primary vehicle 12. At block 122, the control module 54 notifies the driver of the secondary vehicle 50, which as described above can be operated either as a lone vehicle or a lead platoon vehicle, when the secondary vehicle 50 has reached the minimum stopping distance. When the secondary vehicle 50 is the lead platoon vehicle, the control module 54 is configured to instruct the driver of the secondary vehicle 50 to disengage the platoon when the minimum stopping distance has been reached." Thus, the secondary vehicle 50 makes the decision to disengage from the platoon when the minimum stopping distance has been reached without communicating with any other vehicle of the platoon.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher and Neubecker to incorporate the teachings of Graves to provide determining how to disengage from the platoon without communicating with any other truck of the set. Incorporating the teachings of Graves beneficially takes into consideration the minimum stopping distances associated with the locations of hazards and other vehicles, as recognized by Graves (Col. 6 lines 1-13). In particular, the implementation of Graves advantageously protects the vehicle 50 by ensuring the vehicle is capable of stopping and disbanding at a safe distance, as one of ordinary skill in the art would recognize that a stop and disband would be hazardous if there is insufficient stopping distance.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher and Neubecker in view of Cooper et al. (US 2017/0090473 A1), hereinafter Cooper.

Regarding claim 14, Lesher and Neubecker teach the aforementioned limitations of claim 1. However, neither Lesher nor Neubecker outright teach ignoring driving commands originated from a leading truck and communicated over a vehicle to vehicle communication channel. Cooper teaches a vehicle communication system, comprising:
ignoring driving commands originated from a leading truck and communicated over a vehicle to vehicle communication channel.
Cooper teaches ([0293]): "At 1714, the remote vehicle disregards operational command messages received from the lead vehicle 1604. For example, because the link command message did not include identifying information that corresponded to the remote vehicle, the remote vehicle disregards operational command messages received from the lead vehicle 1604."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher and Neubecker to incorporate the teachings of Cooper to provide ignoring driving commands originated from a leading truck and communicated over a vehicle to vehicle communication channel. Incorporating the teachings of Cooper would be advantageous, as doing so beneficially provides the ability to ignore commands from the lead vehicle which lack proper identifying information which corresponds to the remote vehicle, as recognized by Cooper ([0293]). In practice, one of ordinary skill in the art would recognize that this arrangement serves to prevent the remote vehicle from performing driving commands intended for other remove vehicles.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher and Neubecker in view of Ochi (US 10,414,398 B2).

Regarding claim 15, Lesher and Neubecker teach the aforementioned limitations of claim 2. However, while Lesher is concerned with safety/efficiency ratings, neither Lesher nor Neubecker outright teach that the determining of whether to disengage is based on whether the truck violated one or more traffic rules during the truck platooning. Ochi teaches a vehicle travel control device that controls following of a vehicle, comprising:
the determining of whether to disengage is based on whether the truck violated one or more traffic rules during the truck platooning.
Ochi teaches (Col. 5 lines 47-60): "In Example 1, performing of the preceding vehicle following function is released when the danger of the dangerous behavior of the preceding vehicle is high and the dangerous vehicle behavior reaches a preset limit." FIG. 2, included below, lists "EXCESS OF SPEED LIMIT" as a type of dangerous behavior which is determined by speeds in excess of the legal limit.

    PNG
    media_image1.png
    499
    729
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher and Neubecker to incorporate the teachings of Ochi to provide that the determining of whether to disengage is based on whether the truck violated one or more traffic rules during the truck platooning. Incorporating the teachings of Ochi advantageously provides the vehicle with a way of exiting the platoon when the truck is found to have violated traffic rules such as speeding (Ochi, FIG. 2). This advantageously allows the vehicle to avoid potentially dangerous situations such as participating in a platoon which is traveling above legal speed limits.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher in view of Neubecker and in further view of Asakura et al. (US 10,967,877 B2), hereinafter Asakura.

Regarding claim 18, Lesher teaches non-transitory computer readable medium for truck platooning, the non-transitory computer readable medium storing instructions for:
monitoring, by a truck monitor of a truck, an environment of the truck to provide monitoring results;
Lesher teaches ([0043]): "In addition to the above, the electronic control systems 12, 12' of each vehicle 10, 20 operates to perform various vehicle-to-(single)vehicle (V2V Unicast) communication…" Lesher further teaches ([0044]): "Rather, operationally, each communication-capable vehicle sends the needed information by a broadcast to every other communication-capable vehicle within range, and the receiving vehicle(s) decided if they want to process the received message." Lesher even further teaches ([0090]): "In accordance with the first embodiment, each vehicle queries via the V2V Unicast communication protocol the immediately forward vehicle for receiving its safety and/or efficiency criteria rating..." Thus, the electronic control systems of each vehicle monitor the environment of each vehicle for communications which provide safety and/or efficiency criteria rating (i.e., monitoring results).
determining, based on the monitoring results, whether to engage in truck platooning with a set of at least one other truck;
Lesher teaches ([0090]): "In accordance with the first embodiment, each vehicle queries via the V2V Unicast communication protocol the immediately forward vehicle for receiving its safety and/or efficiency criteria rating..." Lesher further teaches ([0092]): "In accordance with the selective platoon joining algorithm of this example embodiment then, a comparison by the third vehicle 514 of its safety and/or efficiency criteria rating (30) against the safety and/or efficiency criteria rating (25) of the second vehicle 512 yields a result of 5 units, which is less than the predetermined maximum threshold difference of 25 units. Therefore, in the embodiment, the third vehicle 514 determines to join the platoon E thereby forming the merged platoon G..."
engaging the truck platooning following determination to engage in the truck platooning;
Lesher teaches ([0092]): "In accordance with the selective platoon joining algorithm of this example embodiment then, a comparison by the third vehicle 514 of its safety and/or efficiency criteria rating (30) against the safety and/or efficiency criteria rating (25) of the second vehicle 512 yields a result of 5 units, which is less than the predetermined maximum threshold difference of 25 units. Therefore, in the embodiment, the third vehicle 514 determines to join the platoon E thereby forming the merged platoon G..."
However, Lesher does not outright teach at least partially autonomously driving the truck based on the monitoring results, nor determining, by the truck, how to drive during the truck platooning without communicating with any other truck of the set. Neubecker teaches cooperative vehicle operation, comprising:
wherein the engaging comprises at least partially autonomously driving the truck based on the monitoring results;
Neubecker teaches ([0014]): "FIG. 1 is a diagram of a vehicle information system 100 that includes a vehicle 110 operable in autonomous ("autonomous" by itself in this disclosure means "fully autonomous") and occupant piloted (also referred to as non-autonomous) mode in accordance with disclosed implementations." Neubecker further teaches ([0010]): "The first vehicle can request and receive permission to platoon by communicating with the second vehicle via vehicle-to-vehicle communications."
and determining, by the truck, how to drive during the platooning without communicating with any other truck of the set.
Neubecker teaches ([0032]): "Platooning is a piloting maneuver wherein vehicle 110 maintains a distance "d" behind a second vehicle 402 while both vehicle 110 and second vehicle 402 are traveling on a roadway… While platooning, a vehicle 110 can use sensor 116 data to determine the distance between vehicle 110 and second vehicle 402..." Neubecker further teaches ([0022]): "The distance(s) provided by the radar and/or other sensors 116 and/or the geographical coordinates provided by the GPS sensor may be used by the computing device 115 to operate the vehicle 110 autonomously or semi-autonomously."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher to incorporate the teachings of Neubecker to provide at least partially autonomously driving the truck based on the monitoring results and determining, by the truck, how to drive during the truck platooning without communicating with any other truck of the set. It would be highly beneficial to incorporate the teachings of Neubecker, as doing so advantageously allows for at least partial autonomous driving during platooning. The advantages of autonomous driving are many-fold; as examples, the driver's attention is freed to be spent elsewhere. Further, applying autonomous driving to platooning is beneficial as the autonomous driving system may be integrated with various sensors capable of detecting intervehicular distances and vehicle positions, as recognized by Neubecker ([0022]). These sensors continually provide the autonomous driving system with environmental information, which allows the autonomous driving system to more safely control the vehicle.
However, neither Lesher nor Neubecker outright teach determining, based on a complexity of the engagement, whether the engagement is to be done autonomously or under a control of a human driver. Asakura teaches a vehicle control system including vehicle platooning, comprising:
and determining, based on a complexity of the engagement, whether the engagement is to be done autonomously or under a control of a human driver;
Asakura teaches (Col. 11 lines 10-25): "Mode B is a mode in which the degree of automated driving is high next to mode A. When mode B is implemented, x all the vehicle controls are automatically implemented in principle, but the driving operation of the subject vehicle M is entrusted to the vehicle occupant according to situations... At this level, it is necessary for the vehicle occupant to monitor the surroundings or state of the subject vehicle M (the surroundings monitoring obligation is increased as compared with the mode A)." Asakura further teaches (Col. 12 lines 46-57): "For example, in a case in which the travel state is changed from the constant speed traveling to the vehicle platooning when the mode B is being implemented, the automated driving mode control unit 130 changes the automated driving mode from the mode B to mode A in which the degree of the surroundings monitoring obligation is lower." Here, the surroundings monitoring obligation of mode B represents a control of a human driver (i.e., the human driver is in control of monitoring the surroundings).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher and Neubecker to incorporate the teachings of Asakura to provide determining, based on a complexity of the engagement, whether the engagement is to be done autonomously or under a control of a human driver. Incorporating the teachings of Asakura would be advantageous, as doing so beneficially reduces a burden on the vehicle occupant during the automated driving, as recognized by Asakura (Col. 3 lines 10-12). In the particular case discussed in Col. 12 lines 46-57, driving burden is reduced when changing the automated driving mode from mode B to mode A in which the degree of the surroundings monitoring obligation is lower.

Regarding claim 19, Lesher teaches a system for truck platooning, the system comprising:
a truck monitor of a truck, the truck monitor is configured to: monitor an environment of the truck to provide monitoring results;
Lesher teaches ([0043]): "In addition to the above, the electronic control systems 12, 12' of each vehicle 10, 20 operates to perform various vehicle-to-(single)vehicle (V2V Unicast) communication…" Lesher further teaches ([0044]): "Rather, operationally, each communication-capable vehicle sends the needed information by a broadcast to every other communication-capable vehicle within range, and the receiving vehicle(s) decided if they want to process the received message." Lesher even further teaches ([0090]): "In accordance with the first embodiment, each vehicle queries via the V2V Unicast communication protocol the immediately forward vehicle for receiving its safety and/or efficiency criteria rating..." Thus, the electronic control systems of each vehicle monitor the environment of each vehicle for communications which provide safety and/or efficiency criteria rating (i.e., monitoring results).
determine, based on the monitoring results, whether to engage in truck platooning with a set of at least one other truck;
Lesher teaches ([0090]): "In accordance with the first embodiment, each vehicle queries via the V2V Unicast communication protocol the immediately forward vehicle for receiving its safety and/or efficiency criteria rating..." Lesher further teaches ([0092]): "In accordance with the selective platoon joining algorithm of this example embodiment then, a comparison by the third vehicle 514 of its safety and/or efficiency criteria rating (30) against the safety and/or efficiency criteria rating (25) of the second vehicle 512 yields a result of 5 units, which is less than the predetermined maximum threshold difference of 25 units. Therefore, in the embodiment, the third vehicle 514 determines to join the platoon E thereby forming the merged platoon G..."
participate in engaging the truck platooning following determination to engage in the truck platooning;
Lesher teaches ([0092]): "In accordance with the selective platoon joining algorithm of this example embodiment then, a comparison by the third vehicle 514 of its safety and/or efficiency criteria rating (30) against the safety and/or efficiency criteria rating (25) of the second vehicle 512 yields a result of 5 units, which is less than the predetermined maximum threshold difference of 25 units. Therefore, in the embodiment, the third vehicle 514 determines to join the platoon E thereby forming the merged platoon G..."
However, Lesher does not outright teach at least partially autonomously driving the truck based on the monitoring results, nor determining, by the truck, how to drive during the truck platooning without communicating with any other truck of the set. Neubecker teaches cooperative vehicle operation, comprising:
wherein the engaging comprises at least partially autonomously driving the truck based on the monitoring results;
Neubecker teaches ([0014]): "FIG. 1 is a diagram of a vehicle information system 100 that includes a vehicle 110 operable in autonomous ("autonomous" by itself in this disclosure means "fully autonomous") and occupant piloted (also referred to as non-autonomous) mode in accordance with disclosed implementations." Neubecker further teaches ([0010]): "The first vehicle can request and receive permission to platoon by communicating with the second vehicle via vehicle-to-vehicle communications."
and determine how to drive during the platooning without communicating with any other truck of the set.
Neubecker teaches ([0032]): "Platooning is a piloting maneuver wherein vehicle 110 maintains a distance "d" behind a second vehicle 402 while both vehicle 110 and second vehicle 402 are traveling on a roadway… While platooning, a vehicle 110 can use sensor 116 data to determine the distance between vehicle 110 and second vehicle 402..." Neubecker further teaches ([0022]): "The distance(s) provided by the radar and/or other sensors 116 and/or the geographical coordinates provided by the GPS sensor may be used by the computing device 115 to operate the vehicle 110 autonomously or semi-autonomously."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher to incorporate the teachings of Neubecker to provide at least partially autonomously driving the truck based on the monitoring results and determining, by the truck, how to drive during the truck platooning without communicating with any other truck of the set. It would be highly beneficial to incorporate the teachings of Neubecker, as doing so advantageously allows for at least partial autonomous driving during platooning. The advantages of autonomous driving are many-fold; as examples, the driver's attention is freed to be spent elsewhere. Further, applying autonomous driving to platooning is beneficial as the autonomous driving system may be integrated with various sensors capable of detecting intervehicular distances and vehicle positions, as recognized by Neubecker ([0022]). These sensors continually provide the autonomous driving system with environmental information, which allows the autonomous driving system to more safely control the vehicle.
However, neither Lesher nor Neubecker outright teach determining, based on a complexity of the engagement, whether the engagement is to be done autonomously or under a control of a human driver. Asakura teaches a vehicle control system including vehicle platooning, comprising:
and determine, based on a complexity of the engagement, whether the engagement is to be done autonomously or under a control of a human driver;
Asakura teaches (Col. 11 lines 10-25): "Mode B is a mode in which the degree of automated driving is high next to mode A. When mode B is implemented, x all the vehicle controls are automatically implemented in principle, but the driving operation of the subject vehicle M is entrusted to the vehicle occupant according to situations... At this level, it is necessary for the vehicle occupant to monitor the surroundings or state of the subject vehicle M (the surroundings monitoring obligation is increased as compared with the mode A)." Asakura further teaches (Col. 12 lines 46-57): "For example, in a case in which the travel state is changed from the constant speed traveling to the vehicle platooning when the mode B is being implemented, the automated driving mode control unit 130 changes the automated driving mode from the mode B to mode A in which the degree of the surroundings monitoring obligation is lower." Here, the surroundings monitoring obligation of mode B represents a control of a human driver (i.e., the human driver is in control of monitoring the surroundings).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher and Neubecker to incorporate the teachings of Asakura to provide determining, based on a complexity of the engagement, whether the engagement is to be done autonomously or under a control of a human driver. Incorporating the teachings of Asakura would be advantageous, as doing so beneficially reduces a burden on the vehicle occupant during the automated driving, as recognized by Asakura (Col. 3 lines 10-12). In the particular case discussed in Col. 12 lines 46-57, driving burden is reduced when changing the automated driving mode from mode B to mode A in which the degree of the surroundings monitoring obligation is lower.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher, Neubecker, and Asakura in view of Stenneth and in further view of Kutila.

Regarding claim 20, Lesher, Neubecker, and Asakura teach the aforementioned limitations of claim 18. However, neither Lesher, Neubecker, nor Asakura outright teach instructions for determining to engage, as a following truck, when sensing that a driver of the truck is tired or stressed and to autonomously drive the truck during the truck platooning. Stenneth teaches a method, apparatus, and computer program product for grouping vehicles into a platoon, comprising:
that stores instructions for determining to engage, as a following truck, when sensing that a driver of the truck is tired or stressed and to autonomously drive the truck during the truck platooning;
Stenneth teaches ([0051]): " A vehicle or platoon server may optionally determine, based on driver behavior (e.g., a driver is too drowsy as determined form driver monitoring sensors) information and vehicle status, that it is no longer safe to remain in a platoon. In such a situation, a message may be broadcast to all vehicles in the platoon and to the platoon matching exchange at the platoon server. The remaining vehicles of the platoon may then make course corrections to enable the departing vehicle safe passage from the platoon." Thus, the vehicle of Stenneth is capable of determining that a driver is too drowsy. It then follows that the vehicle of Stenneth would need to be capable of determining whether or not the driver is drowsy (and how drowsy the driver is) before a determination that the driver is too drowsy can be made. Thus, if a driver is found to be drowsy, but not too drowsy, the vehicle would remain engaged as a following vehicle in the platoon. The vehicles of Stenneth are known to be autonomous ([0049]) and the example provided by at least FIG. 5 demonstrates that the vehicle is capable of engaging as a following vehicle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher, Neubecker, and Asakura to incorporate the teachings of Stenneth to provide storing instructions for determining to engage, as a following truck, when sensing that a driver of the truck is tired or stressed and to autonomously drive the truck during the truck platooning. Incorporating the teachings of Stenneth would be advantageous, as doing so would allow for the removal of potentially dangerous drivers (e.g., drivers too drowsy to driver) from platoons, as recognized by Stenneth ([0051]) while allowing drivers which are not too drowsy to remain in the platoon. This ultimately serves to keep drivers safe and reduce potential harm to the vehicles of the platoon (as well as other vehicles on the road).
However, neither Lesher, Neubecker, Asakura, nor Stenneth outright teach avoiding autonomously driving the truck outside the platooning. Kutila teaches a method for changing the lead vehicle of a vehicle platoon, comprising:
and avoiding autonomously driving the truck when outside the truck platooning.
Kutila teaches ([0042]): "An exemplary system operates to maximize use of autonomous mode for platooning vehicles..." Kutila further teaches ([0055]): "If the lead vehicle 604 transmits a RequestPlatoonLeader (lead driver request) 614 to every compatible driver on a list of compatible drivers in the platoon and receives a rejected field value in each respective Acknowledgement message 616, the lead vehicle 604 may disband the platoon by sending a message to each vehicle in the platoon to switch to manual driving mode." Thus, the originally autonomously-driven vehicles of the platoon are made to switch to manual driving mode outside of the platoon.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher, Neubecker, Asakura, and Stenneth to incorporate the teachings of Kutila to provide avoiding autonomously driving the truck outside the platooning. Incorporating the teachings of Kutila would be advantageous, as autonomous platooning is known to potentially result in a monotonic driving environment where a driver may become drowsy or not pay attention to the driving task, as recognized by Kutila ([0027]). Thus, forbidding autonomously driving the vehicle outside of platooning by instructing each vehicle in the platoon to switch to manual driving mode improves the safety of the platooning vehicles by requiring that their respective drivers pay attention while autonomous platooning is no longer active.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Price et al. (US 2018/0144640 A1) teaches a communication architecture for connected vehicle control systems, including controlling a host vehicle's participation in a platoon. Pandy (US 2018/0082591 A1) teaches a method for controlling an own vehicle to participate in a platoon, including a determination of whether or not another vehicle is a valid platooning partner. Ferrin et al. (US 2010/0049374 A1) teaches a follower vehicle control system and method for forward and reverse convoy movement including performing an at least partial autonomous driving session without utilizing vehicle to vehicle communication between a host vehicle and a leader vehicle (see at least [0029] and [0041]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662             

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662